Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s amendment and request for reconsideration of 12/14/21 based on current claims juxtaposed potential and previous prior art, Examiner is hereby allowing claims 1 – 20.
The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:
“…wherein the virtualization software includes a base mage of the virtualization software and software components of the firmware, said method Comprising:
in response to a user input of at least a desired version of the base image and a desired version of the firmware, retrieving metadata corresponding to the desired version of the base image and the desired version of the firmware, and generating a desired image of the virtualization software based on the retrieved metadata, the desired image of the virtualization software including software components of the desired version of the base image and software components of the desired version of the firmware; and
validating the desired image of the virtualization software that includes software components of the desired version of the base image and software components of the desired version of the firmware, and from a virtual machine management server that is programmed to deploy virtual machines in the hosts, coordinating an upgrade of the virtualization software and the firmware in the hosts, wherein said coordinating includes (1) instructing a hardware support manager to upgrade each of the hosts to the desired version of the firmware, and (2) instructing each of the hosts to upgrade to the desired image of the virtualization software…”, as best illustrated by FIG. 4, and in such a manner as recited in independent claims 1, 8 and 15.
Therefore, claims 1 – 20 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192